Citation Nr: 1336435	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a rating in excess of 20 percent for service-connected diabetes. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1969.  The matter of service connection for tinnitus is before the Board from a November 2007 rating decision.  The matter of the rating for diabetes is before the Board from a July 2008 rating decision.  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

A claim of service connection for bilateral hearing loss was received in March 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On the record at a Travel Board hearing in March 2013, prior to the promulgation of a Board decision in the matter, the Veteran expressed his intent to withdraw his appeal seeking an increased rating for his diabetes; hence, there is no question of fact or law remaining before the Board in this matter.

2.  It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.


CONCLUSIONS OF LAW

1.  Regarding the rating for diabetes, the criteria for withdrawal of an appeal have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202,  20.204 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the rating for service-connected diabetes, given the Veteran's expression of intent to withdraw his appeal in the matter, further discussion of the impact of the VCAA on the matter is not necessary.  Regarding the claim of service connection for tinnitus, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

      Withdrawal of Appeal  

Regarding the issue of an increased rating for diabetes, the Board notes that it has jurisdiction where there is a question of law or fact on appeal to the Secretary.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On the record at the March 2013 Travel Board hearing before the undersigned, the Veteran's (via his representative) expressed his intent to withdraw his appeal seeking an increased rating for diabetes.  Hence, there is no allegation of error or fact or law for appellate consideration on such claim, and the Board does not have jurisdiction to consider an appeal in this matter.  The appeal must be dismissed.

      Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) .

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records, including his service separation examination report are silent regarding tinnitus.  Postservice treatment records show tinnitus was diagnosed in November 1992, after the Veteran reported ringing in his ears.  In December 1993, a history of noise exposure was reported and the Veteran's private physician diagnosed tinnitus and noted that it was clearly due to decreased hearing, likely due to noise trauma in service or at work.  VA treatment records show that the Veteran has a long history of chronic tinnitus, which he reported began during his military service.  

On August 2012 VA audiological consultation, the Veteran reported constant bilateral tinnitus since his service in Vietnam.  He reported that while in service he was constantly exposed to loud sounds from generators and weapons.  He also reported working as a teletype operator.  Tinnitus was diagnosed.  

At the Travel Board hearing in March 2013, the Veteran testified that while he was serving in Vietnam he first noticed ringing in his ears which has persisted since.  He also testified that his military occupational specialty (MOS) was radio relay carrier operator and consequently was constantly in close proximity (within 50 feet) to two 5 kw generators that ran twenty-four hours a day and were noisy.  He also reported exposure to noise from gunfire in service.  He testified that he did not report (seek treatment for) the tinnitus he noticed in service because he did not know what it was.  

It is not in dispute that the Veteran has tinnitus.  Private and VA treatment records show such diagnosis.  Notably, tinnitus is a disability, the existence of which is established based on subjective complaints (by the person experiencing it).  The Veteran has consistently reported experiencing tinnitus during the pendency of this claim, and the Board finds no reason to reject his reports.  Hence, what remains necessary to establish service connection for tinnitus is that it must be shown to be related to his service, including as due to noise trauma therein.  

The Veteran's DD 214 confirms that his MOS was radio relay and carrier operator.  The responsibilities associated with that MOS (as the Veteran describes, and the Board finds no reason to question) included maintaining, fueling, and working in close proximity to generators which produced a constant high level of noise; he has reported he had daily exposure to such noise.  Based on the foregoing, it may reasonably be conceded that he was exposed to significant noise trauma in service.  

The Veteran's statements, to include in his testimony at the March 2013 hearing, are considered forthright and credible; they are supported by the record.  He has been consistent in his accounts that he has had tinnitus ever since service.  The Board finds no reason to question the credibility of his accounts that his tinnitus began in service and has persisted since; there is no evidence which places into question the veracity of those accounts.  Resolving any remaining reasonable doubt in the Veteran's favor (as required under 38 C.F.R. § 3.102), the Board finds that his tinnitus was incurred in service, and that service connection for tinnitus is warranted.


ORDER

The appeal seeking an increased rating for diabetes is dismissed.

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


